Case 2:19-cv-00892-SPC-NPM Document 22 Filed 10/06/20 Page 1 of 3 PageID 171




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

PROASSURANCE CASUALTY
COMPANY,

      Plaintiff,

v.                                           Case No: 2:19-cv-892-FtM-38NPM

ASIF CHOUDHURRY, M.D. and
ASIF CHOUDHURRY, M.D., P.A.,

      Defendants.
                                       /

                                      ORDER

      Before the Court is Plaintiff’s Motion for Default Judgment against Asif

Choudhurry and Asif Choudhurry, M.D., P.A. (Doc. 19). Proassurance Casualty

Company (“Proassurance”) claims that it does not have a duty to defend (beyond a

maximum of $100,000 under certain circumstances) or a duty to indemnify the

Defendants in related state-court actions against them. (Id., p. 1-2). The Clerk

entered a default against the Choudhurry Defendants (Doc. 17), and Proassurance

now seeks a default judgment against them. (Id.). 1 While the Choudhurry

Defendants did not respond to the motion, it is inadequate and must be denied.

      Under Local Rule 3.01(a), a motion must contain not only a concise

statement of the requested relief, but also “a statement of the basis for the request,


1 Proassurance filed a Notice of Dismissal Without Prejudice as to Defendants
Vicki Quinn, Timothy Quinn, and Darlene Niemeyer. (Doc. 18). The Court
dismissed these Defendants and a Judgment (Doc. 21) was entered as to them. The
only remaining Defendants are Asif Choudhurry and Asif Choudhurry, M.D., P.A.
Case 2:19-cv-00892-SPC-NPM Document 22 Filed 10/06/20 Page 2 of 3 PageID 172




and a memorandum of legal authority in support of the request.” Here,

Proassurance merely recited a procedural history of the case and then identified

the relief it requested. To grant relief, the Court needs more.

      “When a defendant has failed to plead or defend, a district court may enter

judgment by default. Fed. R. Civ. P. 55(b)(2). Because of our ‘strong policy of

determining cases on their merits,’ however, default judgments are generally

disfavored.” Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1244-1245 (11th

Cir. 2015) (quoting In re Worldwide Web Sys., Inc., 328 F.3d 1291, 1295 (11th Cir.

2003)). Entry of a default judgment is warranted only when there is a sufficient

basis in the pleadings for judgment to be entered. Id. at 1245.

      A sufficient basis is akin to facts sufficient to survive a motion to dismiss for

failure to state a claim. Id. So, when evaluating the sufficiency of the alleged facts,

the Court looks to whether the complaint contains sufficient factual matter that

when accepted as true, states a claim for relief that is plausible on its face. Id.

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007))). A defaulted defendant is deemed to admit

all well-pleaded allegations of fact but is not held to admit facts that are not well-

pleaded or to admit conclusions of law. U.S. Bank, N.A. as trustee for LSF8 Master

Participation Tr. v. Tobin, 754 F. App’x 843, 845 (11th Cir. 2018) (citing Surtain

v. Hamlin Terrace Found., 789 F.3d 1239, 1245 (11th Cir. 2015)).

      As a result, Plaintiff must set forth the elements of each claim by citation to

legal authority and then explain how the facts as alleged in the Complaint (Doc. 1)

                                         -2-
Case 2:19-cv-00892-SPC-NPM Document 22 Filed 10/06/20 Page 3 of 3 PageID 173




support these elements and the relief requested. In addition, the instant case

appears to be related to the outcome of at least three state-court actions.

Specifically, Vicki Quinn and Thomas Quinn and separately Darlene Niemeyer

sued Defendants in state court. (Doc. 19, p. 2). And apparently criminal charges

were brought against Asif Choudhurry that may relate to the relief requested in

this action. (Id.). Proassurance did not include any mention of the status or

outcome of these related matters and whether the outcomes affected this action.

      For these reasons, the Court DENIES without prejudice the Motion for

Default Judgment Against Asif Choudhurry and Asif Choudhurry, M.D., P.A. (Doc.

19). Proassurance has leave to file an amended motion.

      DONE and ORDERED in Fort Myers, Florida on October 6, 2020.




                                      -3-
